UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2015 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2015 Semiannual Report to Shareholders Deutsche Emerging Markets Frontier Fund Contents 3 Letter to Shareholders 4 Portfolio Management Team 4 Portfolio Summary 7 Investment Portfolio 11 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements 28 Information About Your Fund's Expenses 30 Advisory Agreement Board Considerations and Fee Evaluation 33 Account Management Resources 35 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks may decline in value. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The risks of investing in emerging-market countries are magnified in frontier market countries and may include the potential for extreme price volatility and illiquidity. Economic or political instability may cause larger price changes in frontier market securities than in securities of issuers located in more developed markets. These risks may be magnified by government ownership or control, trade barriers, exchange controls, protectionist measures, and relatively new and unsettled securities laws. Any fund that focuses in a particular segment of the market or region of the world will generally be more volatile than a fund that invests more broadly. Micro-cap stocks involve substantially greater risks of loss and price fluctuations because these companies’ earnings and revenues tend to be less predictable (and some companies may be experiencing significant losses), the stocks tend to be less liquid, companies may be newly formed or in the early stages of development, less public information may be available about these companies and they may trade less frequently. Small-company stocks tend to be more volatile than medium-sized or large-company stocks. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Team Sean Taylor, Managing Director Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Head of Emerging Markets Equities: London. — Joined Deutsche Asset & Wealth Management in 2013. — Prior to his current role, he served as Head of Emerging Markets at Pioneer Investments, Investment Director at GAM, based in London and Dubai, and Head of International & Emerging Markets at Societe Generale. — MBA, Manchester Business School. Andrew Beal, Director Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2014 with 22 years of prior industry experience. Prior to joining, he was responsible for emerging markets investments at Schroders, Nicolas Applegate and Henderson Global Investors. — BSc in Economics and Politics from University of Bath. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at February 28, 2015 (29.3% of Net Assets) Country Percent 1. Universal Robina Corp. Manufactures, markets and distributes branded consumer foods Philippines 3.4% 2. Siam Cement PCL Diversified industrials company Thailand 3.2% 3. BDO Unibank, Inc. Full-service universal bank Philippines 3.2% 4. Ayala Land, Inc. Develops and invests in real estate properties Philippines 3.0% 5. Grupo Financiero Galicia SA Financial services holding company Argentina 2.9% 6. DMCI Holdings, Inc. Provides general construction and infrastructure construction through its subsidiaries Philippines 2.9% 7. GT Capital Holdings, Inc. Investment holding company Philippines 2.9% 8. International Container Terminal Services, Inc. Provides containerized cargo handling services Philippines 2.8% 9. Credicorp Ltd. Provider of a full range of financial services Peru 2.6% 10. YPF SA Explores, develops and produces oil and natural gas Argentina 2.4% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 7. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 33 for contact information. Investment Portfolio as of February 28, 2015 (Unaudited) Shares Value ($) Common Stocks 79.5% Argentina 7.2% BBVA Banco Frances SA (ADR) Grupo Financiero Galicia SA (ADR) YPF SA (ADR) (Cost $187,686) Cambodia 2.2% NagaCorp Ltd. (Cost $66,978) Colombia 5.7% Almacenes Exito SA Bancolombia SA (ADR) Grupo Aval Acciones y Valores (ADR) Grupo de Inversiones Suramericana SA Pacific Rubiales Energy Corp. (Cost $280,466) Egypt 1.1% Global Telecom Holding SAE (GDR)* (Cost $40,861) Georgia 1.2% Bank of Georgia Holdings PLC (Cost $51,663) Iraq 0.6% Genel Energy PLC* (Cost $26,119) Kazakhstan 2.1% KCell JSC (GDR) (REG S) (Cost $80,753) Niger 0.5% Savannah Petroleum PLC* (Cost $25,856) Nigeria 1.7% Guaranty Trust Bank PLC Nestle Nigeria PLC (Cost $74,015) Peru 6.8% Credicorp Ltd. Grana y Montero SAA (ADR) InRetail Peru Corp.* Southern Copper Corp. (Cost $218,228) Philippines 33.1% ABS-CBN Holdings Corp. (PDR) Alliance Global Group, Inc. Ayala Land, Inc. BDO Unibank, Inc. Belle Corp. Bloomberry Resorts Corp.* DMCI Holdings, Inc. Globe Telecom, Inc. GT Capital Holdings, Inc. International Container Terminal Services, Inc. Megaworld Corp. Melco Crown Philippines Resorts Corp.* Metro Pacific Investments Corp. Rizal Commercial Banking Corp. Universal Robina Corp. (Cost $889,730) Poland 1.6% Powszechny Zaklad Ubezpieczen SA (Cost $50,343) Puerto Rico 2.5% Popular, Inc.* (Cost $61,620) Saudi Arabia 1.7% Hikma Pharmaceuticals PLC (Cost $33,158) South Africa 2.2% MTN Group Ltd. (Cost $76,499) Thailand 4.7% BTS Group Holdings PCL (NVDR) Siam Cement PCL (NVDR) (Cost $118,218) Turkey 3.4% Tofas Turk Otomobil Fabrikasi AS Turkiye Halk Bankasi AS (Cost $101,413) United Arab Emirates 1.2% Emaar Properties PJSC NMC Health PLC (Cost $31,624) Total Common Stocks (Cost $2,415,230) Exchange-Traded Fund 3.8% Vietnam Market Vectors Vietnam Fund (Cost $104,394) Closed-End Investment Company 1.5% Romania Fondul Proprietatea SA* (Cost $51,968) Cash Equivalents 18.2% Central Cash Management Fund, 0.06% (a) (Cost $509,323) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,080,915)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $3,080,915. At February 28, 2015, net unrealized depreciation for all securities based on tax cost was $202,622. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $138,309 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $340,931. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt GDR: Global Depositary Receipt NVDR: Non-Voting Depository Receipt PDR: Philippine Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Argentina $ $
